Citation Nr: 1145337	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  08-06 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to September 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the current appellate claims.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the Veteran's right ankle claim.  Accordingly, this claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the issues adjudicated by this decision have been completed.

2.  The Veteran's current bilateral hearing loss disability was not incurred in or otherwise the result of his active service.

3.  The Veteran's current tinnitus was not incurred in or otherwise the result of his active service.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2011).

2.  Service connection is not warranted for tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, the Board has already determined that a remand is required with respect to the Veteran's right ankle claim.  Therefore, the adjudication that follows will only address the VCAA's applicability to his hearing loss and tinnitus claims.

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in July 2006, which is clearly prior to the March 2007 rating decision that is the subject of this appeal.  In pertinent part, this letter informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the July 2006 letter included the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his hearing loss and tinnitus claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied regarding the hearing loss and tinnitus claims.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, he has not identified any records which relate the etiology of his hearing loss and/or tinnitus to his active service.  He has indicated that no hearing is desired in conjunction with this case.  Moreover, he was accorded a VA audiological examination in March 2007 which included opinions that addressed the etiology of these disabilities.  As these opinions were based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds they are supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of the March 2007 VA examination, and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  To the extent that the Veteran reported to the examiner that he was on "disability" since a motor vehicle accident, the Board notes that the Veteran did not indicate that there was any evidence relevant to his claims for hearing loss and tinnitus with another government agency that should be requested.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The law also provides that service connection may be established for certain diseases that were initially manifested, generally to a compensable degree of 10 percent or more, within a specified presumption period after separation from service.  This presumption period is generally within the first post-service year.  See 38 U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 C.F.R. §§ 3.303(a), 3.306, 3.307.  This presumption includes organic diseases of the nervous system such as sensorineural hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  Inasmuch as specific audiometric testing is required to diagnose a hearing loss disability, as well as evidence of hearing loss pursuant to Hensley, it is not a disability subject to lay diagnosis pursuant to Jandreau, supra.

Analysis

In the instant case, and for the reasons stated below, the Board finds that the preponderance of the competent medical and other evidence of record is against the Veteran's claims of service connection for hearing loss and tinnitus.

Initially, the Board acknowledges that the competent medical evidence, to include the March 2007 VA examination, shows the Veteran currently has a hearing loss disability as defined by VA regulations and tinnitus.  The Veteran has contended that both disabilities are due to excessive in-service noise exposure.  However, there is no evidence of either disability in the Veteran's service treatment records.  For example, audiological testing conducted as part of his February 1981 enlistment examination revealed pure tone thresholds, in decibels, as follows:







HERTZ



500
1000
2000
3000
4000
6000
RIGHT
5
5
5
5
5
5
LEFT
5
5
5
5
5
5

A September 1981 audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
5
LEFT
10
10
10
5
5

A February 1985 audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
15
10
15
5
10
10
LEFT
20
15
10
10
5
10

Finally, audiological evaluation conducted as part of the Veteran's August 1985 release from active duty examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
15
10
5
10
0
10
LEFT
10
10
10
5
0
10

The Board also notes that there is no competent medical evidence of a bilateral hearing loss disability until years after the Veteran's separation from active duty.  Moreover, the Veteran indicated at his March 2007 VA audio examination that he was unsure when his tinnitus began.  It was indicated that he had memory problems following a motor vehicle accident that occurred 5 years prior to the examination.  

In view of the foregoing, service connection is clearly not warranted on a presumptive basis as the hearing loss disability was not present to a compensable degree within the first post-service year.  Moreover, the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

The Board also notes that no competent medical evidence is of record which relates either disability to service.  In fact, the March 2007 VA examination contains opinions against such a finding.  Specifically, the examiner opined that the Veteran's hearing loss was not at least as likely as not related his military service as hearing was within normal limits upon entrance and discharge.  In short, the examiner supported her opinion by rationale consistent with the documented evidence of record.  The examiner also noted in the examination report that the Veteran's hearing was normal bilaterally when he was evaluated by VA in July 2004.  While the Veteran as a lay person is competent to describe observable symptoms, such as difficulty hearing, he is not competent as a lay person to provide an etiological opinion for hearing loss as this requires medical expertise. 

The Board acknowledges that the March 2007 VA examiner stated that she was unable to make an opinion as to whether or not the Veteran's tinnitus was a result of his military service without resort to mere speculation.  Further, the Court held in Jones v. Shinseki, 23 Vet. App. 382 (2010) that in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.  Here, the March 2007 VA examiner reviewed all of the available evidence in the Veteran's VA claims folder, and noted the Veteran's reports of working on board an aircraft carrier in the military fixing navigation and weapons computers for the jets.  She indicated that his military exposure was significant for aircraft noise and that he denied any other occupational or recreational exposure.  Moreover, the examiner indicated that her statement regarding resort to speculation was based upon the fact that there was no documentation of tinnitus in the claims folder, that hearing was normal at the time of discharge, and that the Veteran himself was unsure of when his tinnitus began.  Thus, the reasons for the examiner's statement are apparent based upon review of the examination report.  She had all of the available evidence before her and was not able to provide an etiological opinion.  As she did not indicate that there was any additional data that would assist her in providing an opinion, this opinion is sufficient pursuant to the holding of Jones.  Furthermore, while the Veteran is competent as a lay person to report observations, such as ringing in the ears, he is not competent to provide an etiological opinion to link tinnitus shown many years after service with excessive noise exposure he experienced in service.  In addition, he has not averred that he experienced ringing in his ears in service which continued thereafter.  Accordingly, there is no basis upon which to grant service connection for tinnitus.

An award of service connection may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102 (By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Based on the examination findings, the Board finds that  the current tinnitus is not shown to be due to disease or injury in service.  Accordingly service connection for tinnitus is not warranted.  The Board has also concluded that the preponderance of the evidence is against the Veteran's claim of service connection for hearing loss.  In light of the Board's findings, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits sought on appeal with respect to these claims must be denied.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Board notes that unlike the Veteran's hearing loss and tinnitus claims, there is evidence of right ankle problems in his service treatment records.  Specifically, he was treated for right ankle sprain in February 1984.  There is also evidence of complaints of right ankle pain in the post-service medical records.  Further, a July 2009 X-ray of the right ankle revealed a corticated ossific body noted inferior to the medial malleolus, likely a small bone ossicle or the sequelae of old healed trauma; a small plantar calcaneal spur was also evident.

Despite the foregoing, it is not clear from the record whether the Veteran's current right ankle disorder was incurred in or otherwise the result of his active service.  There does not appear to be any evidence of in-service treatment for right ankle problems subsequent to February 1984.  X-rays taken of the right ankle in February 1984 showed moderate soft tissue swelling over the lateral malleolus, but no fractures or dislocations were noted.  Moreover, his lower extremities were clinically evaluated as normal on his August 1985 release from active duty examination.  The Veteran also reported in April 2007 that he experienced problems with the ankle since discharge from service.

In view of the foregoing, the Board concludes that a competent medical examination and opinion is required to resolve this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that an examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding the Veteran's right ankle problems should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his right ankle since March 2007.  After securing any necessary release, the AMC/RO should obtain those records not on file.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to address the nature and etiology of his current right ankle disorder.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that his current right ankle disorder began in or was otherwise the result of his active service to include his treatment for right ankle sprain in February 1984.

3.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the February 2008 SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


